wesTEA IRIGY GFL OUIERRAP OD JPM Document 18 Filed 04/19/21 Page 1 of 1 PagelD #: 114

 

 

EIVED
APR 19 2021
renee MOORE, CLERIE, UNITED STATES DISTRICT COURT
MY: eee : WESTERN DISTRICT OF LOUISIANA
LAFAYETTE DIVISION

PATHMAKUMAR MITHUSHAN CASE NO. 20-cv-602

-VS- JUDGE DRELL

WILLIAM P BARR ET AL MAGISTRATE JUDGE PEREZ-MONTES

JUDGMENT

For the reasons contained in the Report and Recommendation of the Magistrate Judge
previously filed herein, noting the absence of objections thereto, and concurring with the
Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that Mithushan’s Petition for Writ of Habeas Corpus under 28 U.S.C.
Motion §2241 (Doc. 5 ) is DENIED.

Additionally, the Court notes the copy of the report and recommendation mailed March 25,
2021 to Mr. Mithushan’s last known address was returned to the Clerk of Court on March 31,
2021, but no correction to Defendant’s address has been received by the Court. Accordingly,

IT IS ORDERED that this case is DISMISSED WITHOUT PREJUDICE.

iv"

THUS, ORDERED AND SIGNED in Chambers at Alexandria, Louisiana, on this Ss

day of April 2021.

 

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT
